— Appeals by defendant from two judgments of the Supreme Court, Kings County (Starkey, J.), both rendered December 3,1980, convicting him of robbery in the first degree, burglary in the first degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, under indictment number 1832/79, and attempted robbery in the first degree under indictment number 1593/80, upon his pleas of guilty, and imposing sentences. Judgments affirmed. On these appeals, defendant alleges ineffectiveness of counsel based upon his attorney’s failure (1) to move to dismiss indictment number 1832/79 on the ground that his statutory and constitutional right to a speedy trial had been violated; and (2) to request youthful offender treatment. Ineffectiveness of counsel is not demonstrable on the record before us. (See People v Lane, 60 NY2d 748, 751 [Meyer, J., concurring]; cf. People v Brouin, 45 NY2d 852.) We have examined defendant’s other contentions and find them to be without merit. Therefore, we affirm the judgments of conviction. Lazer, J. P., Thompson, Niehoff and Boyers, JJ., concur.